EXHIBIT 10.02




EMPLOYMENT AGREEMENT


 EMPLOYMENT AGREEMENT, effective as of September 1, 2011, by and between Blue
Earth, Inc., a Nevada corporation, with offices located at 2298 Horizon Ridge
Parkway, Suite 205, Henderson, Nevada, 89502 (the “Parent”), Xnergy, Inc., a
California corporation and wholly owned subsidiary of the Parent, with offices
at 2721 Loker Avenue West, Carlsbad, California 92010 (the “Company”); and
Joseph Patalano, an individual with an address at 2721 Locker Avenue West,
Carlsbad, CA 92010  (“Executive”).


WITNESSETH:
 
WHEREAS, subject to the terms and considerations hereinafter set forth, the
Company wishes to employ Executive in the position set forth herein and
Executive wishes to accept such employment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           EMPLOYMENT.
 
The Company hereby employs Executive and Executive hereby accepts such
employment, as Chief Operating Officer of the Company, subject to the terms and
conditions set forth in this Agreement.  Employee shall be based at, and be
expected to perform his duties at, the Company’s offices in Carlsbad, California
and at other mutually acceptable geographic locations as required, and shall
include reasonable travel incidental to the performance of his duties under this
Employment Agreement.
 
2.           TERM OF EMPLOYMENT.
 
Subject to earlier termination as hereinafter provided, the Company hereby
retains the services of Executive, and Executive agrees to furnish such
services, upon the terms and conditions set forth herein.  The term of this
Agreement shall commence on the date hereof (hereinafter referred to as the
“Effective Date”) and continue for a period up to and including August 31, 2016,
unless terminated earlier as provided in this Agreement (the “Initial
Term”).  Unless written notice of either party’s desire to terminate this
Agreement is given to the other party at least ninety (90) days prior to the
expiration of the Initial Term (or any one-year renewal thereof contemplated by
this sentence), the term of this Agreement shall be automatically renewed for
successive one (1) year periods (as it may be extended or terminated as provided
in this Agreement, the “Term of Employment”).
 

 
 

--------------------------------------------------------------------------------

 

3.           DUTIES.
 
Executive shall serve as Chief Operating Officer of the Company and shall
properly perform such duties as may be assigned to him from time to time by the
Company’s Board of Directors.  The parties acknowledge that their intent is
that, in addition to his duties hereunder to the Company which shall continue,
Employee shall remain on the Board of Directors of the Company and as COO, in
which capacity he will assume responsibility, consistent with the direction of
the CEO, for the overall management of Company’s current and future renewable
energy, energy business operations, opportunities, divisions and
acquisitions.  For as long as Executive shall remain an employee of the Company,
Executive shall devote full attention and apply his best-efforts, energies and
skills to the business of the Company. Executive shall not engage in other
business, ventures which are “competitive” to the business of the Company or
require time commitments that interfere with Executive’s performance for the
Company.
 
4.           COMPENSATION OF EXECUTIVE.
 
4.1           BASE SALARY.  For all services rendered by Executive under this
Agreement, the Company shall pay Executive and Executive shall accept an initial
annual salary of One Hundred Forty Thousand Dollars ($140,000.00) (“Base Salary
”) to be payable in equal installments in accordance with the Company's normal
pay policy. All amounts payable hereunder shall be subject to all applicable
withholding taxes. 
 
4.2          BONUS.  Executive shall be eligible to receive a bonus as set forth
on Schedule A entitled "Cash Bonus" for three fiscal years ending December 31,
2013. The Company shall negotiate a new bonus structure for the fiscal years
commencing on January 1, 2014. The bonus shall be paid annually when the
financial reporting for the performance criteria in schedule A for the relevant
period.


4.3          EXPENSES.  For as long as Executive shall remain an employee of the
Company, the Company shall reimburse Executive for all reasonable and necessary
travel expenses and other disbursements incurred by Executive on behalf of the
Company in the performance of Executive’s duties hereunder, consistent with the
Company’s and Parent’s practice or written policy in effect with respect to the
reimbursement of expenses to senior executives of the Company/Parent.  Such
expenses shall be reimbursed upon presentation of paid receipts and/or original
invoices and such other information as shall be reasonably be required by the
Company. Executive shall adhere to all general Travel and Entertainment policies
as may be established by the Company And Parent from time-to-time.
 
4.4           BENEFITS.  For as long as Executive shall remain an employee of
the Company, Executive shall be entitled to participate in any pension or profit
sharing plan, stock purchase plan, stock option plan, group life insurance plan,
hospitalization insurance plan, and medical services plan and other similar
plans, and all other benefits now or hereafter existing, afforded to other
senior executives.

 
2

--------------------------------------------------------------------------------

 



    4.5           VACATION AND HOLIDAYS.  Employee is eligible for vacation in
accordance with existing Company policy, which is that after five (5) years of
service an employee receives fifteen (15) days of paid vacation time each
calendar year.  Only one week of vacation may be accrued or carried over from
one calendar year to another, with a maximum of twenty (20) days of paid
vacation that can be accrued at any one time over one calendar year.


4.6        INDEMNIFICATION:


4.6.1          The Company shall indemnify Executive to the full extent provided
by law, the Company’s Articles of Incorporation and any directors and officers
insurance policy for all actions performed on behalf of the Company and/or
Parent, with the exception of gross negligence by the Executive.


4.6.2          If any action, proceeding or investigation is commenced or
threatened in writing as to which Executive proposes to demand such
indemnification, Executive shall so notify the Company within ten (10) days of
the commencement of such action, proceeding or investigation.  Executive shall
have the right to retain counsel of Executive’s own choice to represent
Executive, and the Company shall pay all reasonable fees and expenses of such
counsel; and such counsel shall, to the fullest extent consistent with such
counsel’s professional responsibilities, cooperate with the Company and any
counsel designated by the Company.  The Company shall be liable for any
settlement of any claim against Executive made with the Company’s written
consent, which consent shall not be unreasonably withheld or delayed, to the
fullest extent permitted by the Nevada Revised Statutes and the Articles of
Incorporation and Bylaws of the Parent, as may be amended from time to time.  No
such settlement of any claim shall by made by Executive without the written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.


 5.           TERMINATION.
 
5.1       Termination of Employment.


(a)           The Company may terminate Executive’s services hereunder "For
Cause" by delivering to Executive not less than ten (10) days prior to the date
on which the termination is to be effective, a written notice of termination for
cause specifying the act, acts or failure to act that constitute the cause.  For
the purposes of this Agreement, “For Cause” shall mean: (i) any act of fraud or
embezzlement materially adversely affecting the reputation or financial or other
interests of the Company, or any Affiliate thereof; (ii) the conviction of
Executive, or Executive pleading nolo contendere, with respect to any violent
crime or felony resulting in a prison sentence, or any felony involving moral
turpitude; (iii) failure to materially perform any of Executive’s lawful duties
as directed by the President, Chief Executive Officer or Board of Directors of
the Company or Parent, which results in material harm to the Company and is not
cured within twenty days after written notice thereof; (iv) any refusal to
perform, willful misconduct or gross negligence in connection with Executive’s
duties hereunder, if any such refusal or willful misconduct or gross negligence
is not cured within twenty days after written notice thereof, (v) any material
breach by Executive of this Agreement, if such material breach is not cured
within thirty (30) days after written notice thereof; or (vi) failure to achieve
net incomes for the Company of at least 50% of $5,000,000 net income in fiscal
2012 and at least 50% of $6,000,000 net income in fiscal 2013.
 
 

 
3

--------------------------------------------------------------------------------

 

(b)           If (i) the Company terminates Executive’s employment hereunder
"For Cause" as set forth in Section 5.1(a) hereof or (ii) Executive voluntarily
terminates Executive’s employment by the Company without Good Reason, the
Company shall pay to Executive any unpaid compensation payable pursuant to
Section 4 hereof, which payment (y) shall include all compensation earned up
until and including the date on which the termination is effective and (z) shall
be made within 72 hours after the termination date, and no other compensation
shall be payable to Executive; provided that Executive shall not be entitled to
any bonus amounts pursuant to 4.2 hereof.


(c)          If the Executive’s employment is terminated by the Company for any
reason other than "For Cause" (as set forth in Section 5.1(a) hereof), or by the
Executive for “Good Reason” (as defined below), but in any event not in the case
of any non-renewal of this Agreement by the Company or as a result of
Executive’s death or Disability, the Company shall pay to Executive compensation
payable pursuant to Section 4 hereof, (without regard to any reduction that
triggered “Good Reason”), as specified herein, for the remaining Term of
Employment as if the Term of Employment has not been terminated, but in no event
less than one month, as severance.  Such severance shall be payable in equal
installments in accordance with the Company’s prevailing payroll practices, and
shall commence on the first payroll date following the Executive’s termination
of employment.  In addition, Executive shall be entitled to the bonus under
Section 4.2 earned for any year prior to the year of termination and prorated
for the then current year to the extent not previously paid; such bonus to be
paid to Executive at the same time it would be payable hereunder.


“Good Reason” shall mean Executive’s resignation of employment within ninety
(90) days after the occurrence (without Executive’s written consent) of any of
the following conditions or events: (v) a reduction in Executive’s base salary,
or any reduction in Executive’s base salary that is not proportional to salary
reductions to which the other senior executives of the Company are subject
unless such salary reduction is due to poor financial performance of the
company, specifically performance that is greater than 20% below the $5,000,000
net income level for fiscal 2012 and 20% below the $6,000,000 net income for
fiscal 2013; (w) a material reduction by the Company in Executive’s
responsibilities or title with the Company; (x) the requirement that Executive
relocate his principal place of work to a location more than 50 miles from his
then current place of work; and (z) a material breach by the Company of this
Agreement; provided that none of the foregoing conditions or events shall
constitute Good Reason unless: (y) Executive has provided written notice to the
Company within thirty (30 days) after the occurrence of such condition or event
describing the condition or event claimed to constitute Good Reason and (z) the
Company has failed to remedy the condition or event within thirty (30) days of
its receipt of such written notice.  In the event that Executive terminates his
employment without Good Reason, Executive shall provide thirty (30) days notice
of such termination to the Company and the lock up period for the selling of
shares acquired in the acquisition shall be extended for one year.
 
5.2           DISABILITY.  Executive’s employment under this Employment
Agreement shall terminate at the Company’s option, immediately upon notice to
Executive given after Executive’s “total disability”, but no earlier than the
day after six (6) consecutive months during which Employee suffers from a “total
disability”.
 

 
4

--------------------------------------------------------------------------------

 

6.        CONFIDENTIAL INFORMATION.    Executive recognizes that he has and will
continue to have access to secret and confidential information regarding the
Company or any of its subsidiaries or affiliated companies, including, but not
limited to, information relating   sales, strategies, customers, formulas,
processes, methods, or ideas, belonging to or relating to the business of the
Company or any of its subsidiaries or affiliated companies (the “Confidential
Information”). Executive acknowledges that such Confidential Information is of
great value to the Company, is the sole property of the Company, and has been
and will be acquired by him in confidence. In consideration of the obligations
undertaken by the Company herein, Executive shall not at any time, during or
after his employment hereunder, reveal, divulge or make known to others or use
to the detriment of the Company, any such Confidential Information except as may
be required by law. Information that is generally available to the public shall
not be considered “Confidential”.  The provisions of this Section 6 shall
survive Executive’s termination of employment hereunder, as the release of such
information will devalue the consideration paid to Executive to acquire the
Company.
 
7.           COVENANTS AND RESTRICTIONS.
 
7.1         During the course of the employment of the Executive by the Company,
the Executive may have access to and possession of certain valuable and
important product, financial, marketing, organizational, technical and other
information related to the Company, possibly including, without limitation,
information with respect to certain trade secrets of the Company, and public
knowledge of this information would directly compromise the Company’s business
position.  These trade secrets shall include the naming of any brands,
manufacturer identity, formulas and trade secret locations (the “Trade Secrets”)
(along with such Trade Secrets, such information shall herein collectively be
referred to as the “Confidential Information”).  Confidential Information
includes, without limitation, information not generally available to the public,
such as all database information, customer names, business relationships,
telephone numbers or addresses, supplier lists, patented or proprietary
information, forms, information regarding products, equipment, procedures, raw
materials, operations, systems, methods, financing, services, know-how, computer
and any other processed or collated data, computer programs, pricing, marketing,
media and advertising data.  The Executive will not at any time divulge or
communicate to any person nor shall the Executive direct any employee,
representative or agent of the Company or any of its affiliates to divulge or
communicate to any person or entity (other than to a person or entity bound by
confidentiality obligations at least as stringent as those contained herein and
other than as necessary in performing the Executive’s obligations hereunder) or
use to the detriment of the Company or any of its affiliates or for the benefit
of any other person or entity, including, without limitation, any competitor,
supplier, licensor, licensee or customer of the Company or any of its
affiliates, any of such Confidential Information or make or remove any copies
thereof, whether or not marked or otherwise identified as "confidential" or
"secret."  The Executive shall take all reasonable precautions in restricting
the Confidential Information to a strict need-to-know basis pursuant to the
terms and provisions of this Agreement and shall comply with any and all
security systems and measures adopted from time to time by the Company to
protect the confidentiality of the Confidential Information.
 

 
5

--------------------------------------------------------------------------------

 

7.2         The Executive will at all times promptly disclose to the Company in
such form and manner as the Company may reasonably require, any inventions,
improvements or procedural or methodological innovations, including, without
limitation, relating to programs, methods, forms, systems, services, designs,
marketing ideas, products, formulas, equipment, procedures, raw materials or
processes (whether or not capable of being trademarked, copyrighted or patented)
conceived or developed or created by the Executive during the Executive’s
employment by the Company and/or any of its predecessor or affiliated companies,
including any and all moral rights, and which relate to the business of the
Company and/or any of its affiliates ("Intellectual Property").  The Executive
agrees that all such Intellectual Property conceived, developed or created by
the Executive prior to the date hereof is, and on and following the date hereof
shall be, and all such Intellectual Property conceived, developed or created by
the Executive on or after the date hereof shall be, the sole property of the
Company, and that the Executive hereby assigns all of his right, title and
interest to the Intellectual Property to the Company.  The Executive further
agrees that the Executive will execute such instruments and perform such acts as
may reasonably be requested by the Company to transfer to and perfect in the
Company all legally protectable rights in such Intellectual Property.  To the
extent any moral rights or other Intellectual Property rights are not legally
transferable to the Company, the Executive hereby waives and agrees to never
assert any such rights against the Company or any of its affiliates, even after
termination of employment.


7.3           Any and all written materials, books, records and documents made
by the Executive or coming into the Executive’s possession during the
Executive’s employment by the Company concerning any products, processes or
equipment manufactured, used, developed, investigated, purchased, sold or
considered by the Company or any of its affiliates or otherwise concerning the
business or affairs of the Company or any of its affiliates, including, without
limitation, any files, customer records such as names, telephone numbers and
addresses, lists, firm records, brochures and literature, shall be the sole
property of the Company, shall not be removed from the Company’s premises by the
Executive, and upon termination of the Executive’s employment by the Company, or
upon request of the Company during the Executive’s employment by the Company,
the Executive shall promptly deliver the same to the Company.  In addition, upon
termination of the Executive’s employment by the Company, the Executive will
deliver to the Company all other Company property in the Executive’s possession
or under the Executive’s control, including, but not limited to, financial
statements, marketing and sales data, customer and supplier lists, account lists
and other account information, database information, plans, designs and other
documents.


 7.4           The provisions of this Section 7 shall survive the termination of
Executive’s employment hereunder.
 
8.           REASONABLENESS OF COVENANTS.  Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 6 and 7 hereof.
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its subsidiaries and affiliates, and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time, geographic area and otherwise. Executive further acknowledges
that, in the event any provision of Sections 6 and 7 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area, too great a
range of activities or any other reason, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
 

 
6

--------------------------------------------------------------------------------

 

9.           INSURANCE.  The Company may, from time to time, apply for, purchase
and maintain, in its own name and at its own expense, life, health, accident,
disability or other insurance upon Executive in any sum or sums that it may deem
necessary to protect its interests, and Executive agrees to aid and cooperate in
all reasonable respects with the Company in procuring any and all such
insurance, including, without limitation, submitting to the usual and customary
medical examinations, and by filling out, executing and delivering such
applications and other instruments in writing as may be reasonably required by
an insurance company or companies to which an application or applications for
such insurance may be made by or for the Company.  In order to induce the
Company to enter into this Agreement, Executive represents and warrants to the
Company that to the best of his knowledge Executive is insurable at standard
(non-rated) premiums.


10.          Section 409A; Section 280G.


(a)           It is the intention of the parties that this Agreement be exempt
from or comply strictly with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations and
other Internal Revenue Service guidance promulgated thereunder (the “Section
409A Rules”).  Consistent with that intention, all references hereunder to
termination of the Executive’s employment with the Company shall mean separation
from the service of the service recipient under the 409A Rules.  Further, to the
extent the Executive is a specified employee under the 409A Rules, any payments
of deferred compensation within the meaning of the 409A Rules will be deferred
and accumulated for a period of six (6) months and one (1) day and will be paid
in a lump sum on such date, unless the Executive dies within such period, in
which event payment will be made upon his death.  Thereafter, the normal
schedule for the remaining payments will commence.  In addition, the Executive’s
entitlement to the payments of the severance benefits described in Section 9(c)
shall be treated as the entitlement to a series of separate payments for
purposes of the Section 409A Rules.  Accordingly, this Agreement, including, but
not limited to, any provisions relating to severance payments, may be amended
from time to time as may be necessary or appropriate to comply with the Section
409A Rules.


(b)           The Company represents that it has obtained the requisite approval
of the shareholders of the Company in accordance with Section 280G(b)(5)(A)(ii)
of the Code to avoid the payments contemplated herein and in the Bonus Agreement
attached hereto as Annex A (the “Bonus Agreement”) from being characterized as
“parachute payments” and the imposition of an excise tax or loss of corporate
deduction.


11. MISCELLANEOUS.
 
11.1           ENFORCEMENT OF COVENANTS.  The parties hereto agree that
Executive is obligated under this Agreement to render personal services during
the Term of Employment of a special, unique, unusual, extraordinary and
intellectual character, thereby giving this Agreement peculiar value, and in the
event of a breach of any provision of this Agreement by Executive, the injury or
imminent injury to the value and goodwill of the Company’s business could not be
reasonably or adequately compensated in damages in an action at law. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to seek specific performance, preliminary and permanent
injunctive relief or any other equitable remedy against Executive, without the
posting of a bond, in the event of any breach or threatened breach by Executive
of any provision of this Agreement, including, but not limited to, the
provisions of Sections 6 and 7 hereof. Without limiting the generality of the
foregoing, if Executive breaches any provision of Sections 6 and 7 hereof, such
breach will entitle the Company to enjoin Executive from disclosing any
Confidential Information to any competing business, to enjoin such competing
business from receiving or using any Confidential Information, and/or to enjoin
Executive from rendering personal services to or in connection with such
competing business. The rights and remedies of the parties hereto are cumulative
and shall not be exclusive, and each party shall be entitled to pursue all legal
and equitable rights and remedies and to secure performance of the obligations
and duties of the other under this Agreement, and the enforcement of one or more
of such rights and remedies by a party shall in no way preclude such party from
pursuing, at the same time or subsequently, any and all other rights and
remedies available to it.
 

 
7

--------------------------------------------------------------------------------

 

11.2           SEVERABILITY.  The invalidity or partial invalidity of one or
more provisions of this Agreement shall not invalidate any other provision of
this Agreement. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


11.3         ASSIGNMENTS.  Neither Executive nor the Company may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other, except the Company may transfer its rights and
duties in connection with a sale of all or substantially all of its assets or in
connection with any merger, consolidation or other similar business combination.


            11.4          ENTIRE AGREEMENT; AMENDMENT.  This Agreement
constitutes and embodies the full and complete understanding and agreement of
the parties with respect to Executive’s employment by the Company, supersedes
all prior understandings and agreements, whether oral or written, between
Executive and the Company, and shall not be amended, modified or changed except
by an instrument in writing executed by Executive and by an expressly authorized
officer of the Company.
 
11.5        WAIVER.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
11.6        BINDING EFFECT.  This Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
 
11.7         HEADINGS.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.8         NOTICES.  Any and all notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
private overnight mail service (e.g., Federal Express) to the party at the
address set forth above or to such other address as either party may hereafter
give notice of in accordance with the provisions hereof. Notices shall be deemed
given on the sooner of the date actually received or the third business day
after sending.
 
11.9         GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the law of the State of California, without giving effect to
such State’s conflicts of laws principles.
 

 
8

--------------------------------------------------------------------------------

 

11.10          ARBITRATION.  The Parties agree that all questions or matters in
dispute with respect to this Agreement shall be submitted to arbitration on the
following terms:


(a)          It shall be a condition precedent to the right of any party to
submit any matter to arbitration pursuant to the provisions hereof, that any
party intending to refer any matter to arbitration shall have given not less
than five business days’ prior written notice of its intention to do so to the
other party together with particulars of the matter in dispute.  On the
expiration of such five business days the party who gave such notice may proceed
to refer the dispute to arbitration as provided for below.


(b)                     The party desiring arbitration shall appoint one
arbitrator, and shall notify the other party of such appointment, and the other
party shall, within five business days after receiving such notice, appoint an
arbitrator, and the two arbitrators so named, before proceeding to act, shall,
within five business days of the appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator, to act with them and
be chairman of the arbitration herein provided for (and if both Parties agree in
writing to drop their respective arbitrators then the "chairman" shall serve as
the sole arbitrator).  If the other party shall fail to appoint an arbitrator
within five business days after receiving actual notice of the appointment of
the first arbitrator, then the proceeding may continue with only one arbitrator
so appointed, and if the two arbitrators appointed by the parties shall be
unable to agree on the appointment of the chairman, the chairman shall be
appointed in accordance with the rules for commercial arbitration of the
American Arbitration Association.  Except as specifically otherwise provided in
this section, the arbitration herein provided for shall be conducted in
accordance with the rules for commercial arbitration of the American Arbitration
Association and shall be conducted in San Diego County in the State of
California.  The chairman, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place for the purpose of
hearing the evidence and representations of the parties, and he shall preside
over the arbitration and determine all questions of procedure not provided for
by the rules for commercial arbitration of the American Arbitration Association,
or this section.   After hearing any evidence and representations that the
parties may submit, the single arbitrator, or the arbitrators, as the case may
be, shall make an award and reduce the same to writing, and deliver one copy
thereof to each of the parties.


(c)          The Parties agree that the award of a majority of the arbitrators,
or in the case of a single arbitrator, of such arbitrator, shall be final and
binding upon each of them, and there shall be no appeal from such award.  Any
such award may be filed thereafter in any court of competent jurisdiction in
order to enforce the said award, and shall have the same force and effect as a
judgment in favor of the party in his favor the award was entered and against
the other party to the arbitration.


(d)          Any award in the arbitration shall be limited to actual contractual
damages, and there shall be no award of consequential or punitive damages.  Each
party expressly waives and disclaims the right to a jury trial relating to or
arising out of this Agreement and expressly accepts the arbitration procedure
set forth herein as the sole means of resolving any disputes or
disagreements.  The parties agree that the Arbitrator shall award the
substantially prevailing party his/its reasonable attorney's fees and costs
incurred in the subject dispute, together with any costs incurred (including any
expert witness fees).
 

 
9

--------------------------------------------------------------------------------

 

11.11           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
11.12           CONSTRUCTION.  The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against either party.
























[SIGNATURE PAGE TO FOLLOW]







































 
10

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
as of the date set forth above.





 
XNERGY, INC.
         
By: /s/ D. Jason Davis                                           
       Name: D. Jason Davis
       Title: CEO
     
BLUE EARTH, INC.
         
By: /s/ Johnny R. Thomas
       Name: Johnny R. Thomas
       Title: CEO, President
         
EXECUTIVE
     
/s/ Joseph Patalano
                Joseph Patalano
   





 
 
 
 

 



 
11

--------------------------------------------------------------------------------

 
